

115 SJ 67 IS: Relating to the disapproval of the proposed export to the Government of Egypt of certain defense articles and services.
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS2d SessionS. J. RES. 67IN THE SENATE OF THE UNITED STATESNovember 29, 2018Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONRelating to the disapproval of the proposed export to the Government of Egypt of
			 certain defense articles and services.
	
 That the issuance of a letter of offer with respect to any of the following proposed exports to the Government of Egypt (described in the certification Transmittal No. 17–43, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(b)(1) of the Arms Export Control Act (22 U.S.C. 2776(b)(1)) on November 28, 2018), is hereby prohibited:
 (1)The proposed sale of 10 AH–64E Apache Attack Helicopters (Transmittal Numbered 17–43). (2)The proposed sale of 24 1700–GE–701D Engines, with containers (Transmittal Numbered 17–43).
 (3)The proposed sale of 12 Modernized Target Acquisition Designation Sights/ Pilot Night Vision Sensors (M–TADS/PNVS) (Transmittal Numbered 17–43).
 (4)The proposed sale of 24 Honeywell Embedded Global Positioning Systems (GPS) with Inertial Navigation System (INS) (EGI) (20 installed, 4 spares) (Transmittal Numbered 17–43).
 (5)The proposed sale of 24 M299 HELLFIRE Launchers (Transmittal Numbered 17–43). (6)The proposed sale of 135 HELLFIRE Missiles (Transmittal Numbered 17–43).
 (7)The proposed sale of 5 M36E9 Captive Air Training Missile (CATM) AGM–114R (Transmittal Numbered 17–43).
 (8)The proposed sale of 12 AAR–57 (V) Common Missile Warning Systems (CMWS) (Transmittal Numbered 17–43).
 (9)The proposed sale of M230 30mm Automatic Guns, AVR–2 B Laser Detecting Sets, AN/ARC 201E Single Channel Ground and Airborne Radio Systems (SINCGARS), AN/APR–39D Radar Warning Receivers, AN/AVS–6 Night Vision Goggles, AN/ASN Doppler Radar Systems. Also included in the request are avionic-related software support for the Aviation Mission Planning Systems (AMPS), survivability equipment, communication and electronic equipment, communication/electronics technical assistance, tools and test equipment, integration and checkout, spares and repair parts, training and training equipment, ferry and fuel support, publications and technical documents, U.S. Government and contractor technical assistance, quality assurance, construction services, and other related elements of logistics and program support (Transmittal Numbered 17–43).
			